Exhibit 99.1 Date: December 1, 2009 Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY RESOURCES REPORTS 7.1 PERCENT INCREASE IN FISCAL 2; INCREASES DIVIDEND NEARLY 10 PERCENT Fiscal 2010 net financial earnings guidance announced WALL, NJ – New Jersey Resources (NYSE:NJR) today reported fiscal 2009 net financial earnings per share rose 7.1 percent over the same period last year, increased its annual dividend 9.7 percent and announced its net financial earnings guidance for fiscal A reconciliation of net income to net financial earnings for the fourth quarter and fiscal years 2009 and 2008 is provided below. Three Months Ended Twelve Months Ended September30, September30, (Thousands) 2009 2008 2009 2008 Net (loss) income $ (18,863 ) $ 86,348 $ 27,242 $ 109,168 Add: Unrealized (gain) loss on derivative instruments, net of taxes (303 ) (103,810 ) 39,254 (6,028 ) Effects of economic hedging related to natural gas inventory, net of taxes 13,984 1,058 34,474 (9,325 ) Net financial (loss) earnings $ (5,182 ) $ (16,404 ) $ 100,970 $ 93,815 Weighted Average Shares Outstanding Basic 41,953 42,044 42,119 41,878 Diluted 41,953 42,369 42,465 42,176 Basic earnings per share $ (0.45 ) $ 2.05 $ 0.65 $ 2.61 Basic net financial earnings per share $ (0.12 ) $ (0.39 ) $ 2.40 $ 2.24 Net financial earnings is a financial measure not calculated in accordance with generally accepted accounting principles (GAAP) of the United States as it excludes all unrealized, and certain realized, gains and losses associated with derivative instruments. For further discussion of this financial measure, as well as a reconciliation to the most comparable GAAP measure, please see the explanation below under “Additional Non-GAAP Financial Information.” -more- NEW JERSEY RESOURCES REPORTS 7.1 PERCENT INCREASE IN FISCAL 2009 NET FINANCIAL EARNINGS PER SHARE; INCREASES DIVIDEND NEARLY 10 PERCENT Page 2 of 11 § Net Financial Earnings Per Share Increase 7.1 Percent For fiscal 2009, NJR reported net financial earnings of $101 million, or $2.40 per share, compared with $93.8 million, or $2.24 per share, in fiscal 2008. During the fourth quarter of fiscal 2009, the company’s net financial losses were $(5.2) million compared with a loss of $(16.4) million in the same period last year. The company’s growth was led by strong results at New Jersey Natural Gas (NJNG). “Guided by our sound business strategy, conservative financial practices and a team of dedicated employees, we overcame economic challenges to achieve an 18th consecutive year of net financial earnings growth,” said Laurence M. Downes, chairman and CEO of NJR. “Our objective is to achieve improved financial results again in fiscal 2010 and deliver the consistent performance our shareowners have come to expect.” § 9.7 Percent Dividend Increase Approved NJR also announced that its board of directors approved a 9.7 percent increase in the quarterly dividend rate to $.34 per share from $.31 per share. The new quarterly rate will be effective with the dividend payable January 4, 2010 to shareowners of record on December 15, 2009. The new annual dividend rate will be $1.36 per share. “We remain committed to a strong dividend and financial profile,” said Downes. “Over the past three years, our average annual dividend increase has been 10.3 percent with a payout ratio that is well below our industry and peer averages. It continues to be our objective to execute a dividend strategy that is sustainable over the long term.” NJR has increased its dividend in each of the past 15 years and has paid quarterly dividends continuously since its inception in 1952. § Share Repurchase Update NJR purchased approximately 1.1 million shares of common stock under its share repurchase plan during fiscal 2009 and, as of September 30, 2009, had 324,771 shares remaining authorized to be repurchased. The plan authorizes NJR to purchase its shares on the open market or in negotiated transactions, based on market and other financial conditions. Since the plan began in September 1996, NJR has invested over $185 million to repurchase 6.4 million shares at a spilt-adjusted, average price of $28.83. § Fiscal 2010 Guidance Announced Subject to the risks and uncertainties identified below under “Forward-Looking Statements,” NJR has established its fiscal 2010 net financial earnings guidance in a range of $2.45 to $2.60 per basic share. The company expects NJNG to be the major contributor to fiscal 2010 net financial earnings, accounting for 55 to 65 percent of the total. In addition, NJR estimates that the contribution from NJR Energy Services will be approximately 25 to 35 percent. Beginning in fiscal 2010, NJR will also report a new business segment, Midstream Assets, which will include the results of its Steckman Ridge and Iroquois equity investments.
